Case 8:15-cv-00011-TPB-CPT Document 153-14 Filed 02/11/20 Page 1 of 6 PageID 1753



     Case Number: 8:15-cv-11-T-60CPT, formerly: 8:15-cv-00011

                          Exhibit N – Various Exhibits by Date

     Starting in 2014, Paris “Tweets” defamatory remarks about Smith and Elsmar,
     agitating for a response from Smith. The following is a sample of said “Tweets”,
     etc.




                          Defendant Pro Se: Marc Timothy Smith
                           Page 1 of 6 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153-14 Filed 02/11/20 Page 2 of 6 PageID 1754



     November 2014:




     Response to Paris in another discussion forum:




     Paris tries to seal March 2916 hearing transcript TWICE in 2 days, and fails.




                          Defendant Pro Se: Marc Timothy Smith
                           Page 2 of 6 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153-14 Filed 02/11/20 Page 3 of 6 PageID 1755




     Paris violating the injunction in 2017:




     Paris violating the injunction in 2017 and again making false claims:




                           Defendant Pro Se: Marc Timothy Smith
                            Page 3 of 6 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153-14 Filed 02/11/20 Page 4 of 6 PageID 1756




     Paris violating the injunction in 2017 and again making false claims:




     Paris violating the injunction in 2017 and again making false claims:




     Seriously doubtful…




     Paris violating the injunction in 2017 and again making false claims (from an
     internet search):




                           Defendant Pro Se: Marc Timothy Smith
                            Page 4 of 6 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153-14 Filed 02/11/20 Page 5 of 6 PageID 1757



     Another knowingly false claim:




     No such “leak” occurred.


     Tens of thousands of dollars? Fighting racists in court?




     Local police contacted and they state no such death threats or other complaint(s)
     (e.g.: vandalism) have ever been reported by Paris.




                          Defendant Pro Se: Marc Timothy Smith
                           Page 5 of 6 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153-14 Filed 02/11/20 Page 6 of 6 PageID 1758




      Paris has filed two lawsuits, total, while 2 have ben filed against him (2014 by 2
                          men in New York and 2017 by Levinson).




                          Defendant Pro Se: Marc Timothy Smith
                           Page 6 of 6 - Printed February 11, 2020
